DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (US 2011/0012254) in view of Sachdev et al. (US 2002/0000239) and further in view of http://www.zimi-tech.com/enproduct/2015/0712/34.html (hereinafter, Zimi-tech).
Regarding claim 1, Mohammed discloses an air cavity package (see Figs. 1-5) adapted to contain a die (120), comprising:

a dielectric frame (130) having an upper surface (top surface of 130) and a lower surface (bottom surface of 130), the lower surface being attached to (see Fig. 5) the upper surface of the flange;
wherein the dielectric frame is made of an alumina ceramic (see paragraph [0018]), a polyimide, or a semi-crystalline thermoplastic.
Mohammed fails to explicitly disclose wherein the dielectric frame is attached to the upper surface of the flange via a high temperature silicone adhesive.
However, Sachdev discloses a package (see Fig. 1) and also discloses that ceramic substrate 11 and metal case 16 bonding with silicon adhesive (para. 0005) to show ceramic and metal bonding with silicon matrix includes silica filler.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant(s) claimed invention was made to provide Mohammed with using silicone adhesive to attach a metal and ceramic material as taught by Sachdev in order to enhance protection against mechanical damage, moisture ingress and environmental corrosion (para. 0005) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Mohammed & Sachdev fail to specify that a high temperature adhesive which capable of withstanding an excursion of 320°C for 5 mins.
However, Zimi-tech suggests that a high temperature silicone adhesive which capable of withstand up to 650 °C.

Regarding claim 2, Mohammed, Sachdev, & Zimi-tech discloses that further comprising a first conductive lead (122) and a second conductive lead (124), attached to (see Mohammed Figs. 1 and 5) opposite sides of the upper surface of the dielectric frame (130,Mohammed).
Regarding claim 3, Mohammed Sachdev, & Zimi-tech disclose that attaching a conductive leads including the first conductive lead and the second conductive lead (left side 122, Fig. 5) to a frame (150) by a high temperature silicone adhesive (Fig. 5, Mohammed).
Regarding claim 4, Mohammed Sachdev, & Zimi-tech disclose wherein the high temperature silicone adhesive (Sachdev Fig. 1) is a pure silicone or a polydimethylsiloxane filled with silica particles (para. 0005).
Mohammed Sachdev, & Zimi-tech fail to specify that a polydimethylsiloxane filled with about 20 volume percent or less of silica particles.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to use a certain percentage of filler material such as silica particles, because it 
Regarding claim 5, Mohammed Sachdev, & Zimi-tech disclose the claimed invention except for wherein the first conductive lead and the second conductive lead are made of copper, nickel, a copper alloy, a nickel-cobalt ferrous alloy, or an iron-nickel alloy. Mohammed is silent to the material of the first conductive lead (Mohammed, 122, Figs. 1 and 5) and the second conductive lead (Mohammed, 124), but does specifically refer to features 122 and 124 as "conductive leads" which would naturally lead one of ordinary skill in the art to select a conductive material for these features such as copper, nickel, a copper alloy, a nickel-cobalt ferrous alloy, or an iron-nickel alloy. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a conductive material such as copper, nickel, a copper alloy, a nickel-cobalt ferrous alloy, or an iron-nickel alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Regarding claim 6, Mohammed Sachdev, & Zimi-tech disclose several ways in which the dielectric frame may be attached to the flange (see, Mohammed, paragraphs [0016] and [0019]) which include brazing, soldering, and high temperature adhesive. Based on this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the first conductive lead and the second conductive lead to the upper surface of the dielectric frame by a direct bond, a braze, a high temperature reactive solder, or a high temperature adhesive as taught by Mohammed.

Regarding claim 8, Mohammed Sachdev, & Zimi-tech disclose that the flange (110, Figs. 1-5, Mohammed) is a substrate plated with (Mohammed, see paragraph [0016]) one or more metal sublayers.
Regarding claim 9, Mohammed Sachdev, & Zimi-tech disclose that the one or more metal sublayers are made of (Mohammed, see paragraph [0016]) nickel (Ni), gold (Au), palladium (Pd), chromium (Cr), or silver (Ag).
Regarding claim 11, Mohammed Sachdev, & Zimi-tech disclose that the high temperature silicone adhesive is a polydimethylsiloxane filled with silica particles.
Mohammed Sachdev, & Zimi-tech fail to specify that a polydimethylsiloxane filled with about 20 volume percent or less of silica particles.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to use a certain percentage of filler material such as silica particles, because it would have been to obtain a certain of filler material such as silica particles to achieve desirable insulating property and thermal dissipation rate by adjusting silica particles.

Regarding claim 13, Mohammed Sachdev, & Zimi-tech disclose that the dielectric frame (Mohammed, 130, Figs. 1-10) has a dielectric constant of about 3.0 to about 10.0 (Mohammed, see paragraph [0018] which recites 130 is alumina ceramic which has a dielectric constant between 9 and 10 at room temperature).
Regarding claim 19, Mohammed Sachdev, & Zimi-tech disclose that an air cavity package (Mohammed, see Figs. 1-5) adapted to contain a die (120), comprising:
a flange (110) having an upper surface (upper surface of 110 on which 120 is mounted); and
a dielectric frame (130) having an upper surface (upper surface of 130) and a lower surface (Mohammed, lower surface of 130), attaching the lower surface of the frame (Sachdev, Fig. 1, note: a metal and ceramic boding with silicon adhesive with filler material such as a silica, para. 0005) via a high temperature silicon adhesive (Sachdev, para. 0005); and the high temperature silicon adhesive is a polydimethylsiloxane fill with silica particles.
Mohammed Sachdev, & Zimi-tech fail to specify that a polydimethylsiloxane filled with about 20 volume percent or less of silica particles.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (US 2011/0012254) in view of Sachdev et al. (US 2002/0000239) and further in view of Zimi-tech  http://www.zimi-tech.com/enproduct/2015/0712/34.html and Yamamoto et al. (US 6559533).
Regarding claim 20, Mohammed discloses an air cavity package (see Figs. 1-5) adapted to contain a die (120), comprising:
a CuW flange (110) having an upper surface (upper surface of 110 on which 120 is mounted, para. 0002); a ceramic dielectric frame (130, note: a ceramic window frame) having an upper surface (upper surface of 130) and a lower surface (lower surface of 130), the lower surface being attached to (see Fig. 5) the upper surface of the flange; and
a first conductive lead (122) and a second conductive lead (124), attached to (see Figs. 1 and 5) opposite sides of the upper surface of the dielectric frame, the lower surface being attached to the upper surface of the flange via a high temperature adhesive.
Mohammed fails to teach a high temperature adhesive is silicon adhesive and how the first conductive lead and the second conductive lead are attached to the upper surface of the dielectric frame and a first conductive lead and second conductive lead each being attached to the dielectric frame by direct bond and a high temperature adhesive which capable of withstanding an excursion of 320°C for 5 mins.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant(s) claimed invention was made to provide Mohammed with using silicone adhesive to attach a metal and ceramic material as taught by Sachdev in order to enhance protection against mechanical damage, moisture ingress and environmental corrosion (para. 0005) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Mohammed & Sachdev fail to teach a first conductive lead and second conductive lead each being attached to the dielectric frame by direct bond and a high temperature adhesive which capable of withstanding an excursion of 320°C for 5 mins.
However, Zimi-tech that a high temperature adhesive which capable of withstanding an excursion of 320°C (See below, note: silicone adhesive witdtanding up to 650°C).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Mohammed & Sachdev with that a high temperature adhesive which capable of withstanding an excursion of 320°C for 5 mins as taught by material characteristics of High temperature adhesive in order to reduce defects by using high temperature resistive silicon base adhesive and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

However, Yamamoto suggests that lead frames 14 can be attached to ceramic material 12 by direct bonding (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant(s) claimed invention was made to provide Mohammed, Sachdev, & Zimi-tech with lead frames can be attached to ceramic material by direct bonding as taught by Yamamoto in order to enhance simple and easy of manufacturing process (col 2, lines 15-17) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed on 1/4/2021, with respect to the rejection(s) of claim(s) 1-9, 11-13, & 19-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mohammed (US 2011/0012254) in view of Sachdev et al. (US 2002/0000239) and further in view of Zimi-tech:  http://www.zimi-tech.com/enproduct/2015/0712/34.html .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899